PER CURIAM.
Upon the state’s confession of error, with which we agree, we reverse the order under review denying the defendant Larry Carlton’s motion to vacate judgment and sentence under Fla.R.Crim.P. 3.850 and remand the cause to the trial court with directions: (1) to grant the defendant’s motion to vacate solely as to the habitual felony offender sentence of five years imprisonment imposed on the conviction for unlawful possession of cocaine, as Section 775.084(l)(a)(3), Florida Statutes (1993), does not permit a defendant to be sentenced as a habitual felony offender on a conviction for unlawful possession of a controlled substance under Section 893.13, Florida Statutes (1993), Perez v. State, 647 So.2d 1007 (Fla. 3d DCA 1994), and (2) to resentence the defendant on the conviction for unlawful possession of cocaine to an appropriate sentence pursuant to the sentencing guidelines [the defendant need not be present in court for the resentencing]. We find no merit, however, in the remaining points raised on appeal by the defendant.
Reversed and remanded.